     Case: 1:20-cr-00059-DMB-DAS Doc #: 182 Filed: 04/06/21 1 of 2 PageID #: 383




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                          NO. 1:20-CR-59-13

DERRICK PRATT


                                                     ORDER

         On December 1, 2020, this Court, on the motion of Derrick Pratt, directed a psychological

examination of Pratt for the purpose of determining his competency to stand trial. Doc. #128. On

March 16, 2021, this Court received from the Federal Bureau of Prisons a psychological evaluation

prepared by Haley Wentowski which concludes that Pratt is competent to stand trial. Doc. #166.

         On March 24, 2021, Pratt filed “Defendant Derrick Pratt’s Motion to Compel Disclosure

of Examination Material.” Doc. #171. The motion seeks the disclosure of (1) “those documents

… used in, or during, or, in conjunction with, [Wentowski’s] evaluation/examination;” (2) “any

and all … contemporaneous notes, any actual paper tests, worksheets, or other documents,

generated by yourself or any other person on [Wentowski’s] evaluation team, or other personnel

at FMC Lexington with respect to this case; and (3) “any kind of intellectual functioning or I.Q.

type test” performed on Pratt. Doc. #171 at 3. Pratt represents that the materials are “absolutely

necessary” for his counsel to adequately prepare for the competency hearing1 in this case. Id. at ¶

15. The government does not oppose the requested relief. Doc. #181.

         Upon consideration, Pratt’s motion [171] is GRANTED. The Bureau of Prisons is

DIRECTED to release to Pratt the materials sought in his motion.2


1
 A competency hearing is currently set for April 14, 2021. Doc. #172. Before the instant motion was filed, it was set
for March 31, 2021. See Doc. #167.
2
 Should the Bureau of Prisons require an Authorization for Release of Medical Information, Pratt must provide such
document to the Bureau of Prisons at his earliest available opportunity. See United States v. Wilson, No. 16-cr-20460,
     Case: 1:20-cr-00059-DMB-DAS Doc #: 182 Filed: 04/06/21 2 of 2 PageID #: 384




        SO ORDERED, this 6th day of April, 2021.

                                                            /s/Debra M. Brown
                                                            UNITED STATES DISTRICT JUDGE




2020 WL 419306, at *3 (E.D. Mich. Jan. 27, 2020) (granting unopposed motion for disclosure of competency testing
data with direction that the defendant execute relevant release).

                                                       2
